Citation Nr: 1217760	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral leg disability, claimed as peripheral neuropathy, to include as due to diabetes.  

2. Entitlement to service connection for bilateral foot disability, claimed as peripheral neuropathy and pes planus, to include as due to diabetes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In February 2006, the RO denied service connection for peripheral neuropathy of the feet and legs.  In August 2008, the RO denied service connection for a bilateral foot disability.  

In April 2010, the Board noted that while the issue of service connection for bilateral foot disorder was adjudicated separately from peripheral neuropathy of the lower extremities, the Board combined the issues of entitlement to service connection for a bilateral foot disorder and peripheral neuropathy, and made a separate issue of entitlement to service connection for bilateral leg disorder.  In April 2010, the Board remanded these issues for additional development.  

The Veteran's claim also included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a stomach disability.  These issues were also remanded by the Board in April 2010.  In November 2011, the RO granted service connection for PTSD and in February 2012 the RO granted service connection for a stomach disability as secondary to PTSD.  The Veteran has not filed a further appeal regarding the effective date or the disability rating assigned and, therefore, these issues are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 remand, the Board requested a VA examination for the Veteran's bilateral leg and foot disability.  A VA examination of the Veteran's legs and feet was conducted in August 2010.  Unfortunately, although the examiner did address restless leg syndrome and leg cramps, there was no opinion provided regarding peripheral neuropathy or pes planus.  An examination must be provided and an etiology opinion obtained regarding these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the service treatment records, the Veteran did not report any leg or feet problems and his lower extremities were clinically evaluated as normal.  In December 1964, the Veteran was treated for right leg pain, the impression was muscle spasm.  In March 1965, the Veteran was treated for pain in both feet.  The separation examination in August 1968 notes that the Veteran had leg cramps due to prolonged standing and walking on the flight line.  

The Veteran asserts that he has had bilateral foot and leg problems since service.  The Veteran is competent to state that he has had feet and leg symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The post-service evidence also documents that the Veteran has been diagnosed with restless leg syndrome and neuropathy of the lower extremities.  The Veteran currently has decreased sensation and numbness in the feet, specifically in the plantar foot, bilaterally.  In October 2006, a VA examiner found that the Veteran's neurological symptoms were inconsistent with a diabetic complication, but could not reach an opinion without resort to speculation.  Most recently in the August 2010 VA examination, the Veteran was diagnosed with restless leg syndrome and cramps and the examiner noted the Veteran's numbness in his feet for several years.  

Because a VA examination is needed to address the Veteran's contentions of peripheral neuropathy or pes planus and provide an opinion as to his claimed symptoms in his legs and feet, another VA examination is warranted to address the specific allegations of the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the current bilateral leg and feet problems.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.  

The examiner should specifically determine if peripheral neuropathy and pes planus are present.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed leg or foot disability (to include peripheral neuropathy and/or pes planus) is related to service. 

The examiner should address that the Veteran was treated for right leg pain and muscle spasm in December 1964; the Veteran was treated for pain in both feet in March 1965 and the separation examination in August 1968 noted leg cramps due to prolonged standing and walking on the flight line.  

A complete rationale for any opinion offered must be provided. 

2. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


